RENDERED: AUGUST 20, 2021; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-1441-ME

JUSTIN KYLE JOHNSTON                                                APPELLANT


                 APPEAL FROM HARDIN CIRCUIT COURT
v.              HONORABLE PAMELA ADDINGTON, JUDGE
                      ACTION NO. 20-D-00474-001


CINDY PATRICIA JOHNSTON                                               APPELLEE


                                OPINION
                        VACATING AND REMANDING

                                  ** ** ** ** **

BEFORE: COMBS, JONES, AND McNEILL, JUDGES.

McNEILL, JUDGE: Appellant, Justin Kyle Johnston (“Justin”), appeals from the

Hardin Family Court’s entry of a domestic violence order (“DVO”) granted on

behalf of Appellee, Cindy Patricia Johnston’s (“Cindy”) minor child. Following a

careful review of the record and the law, we vacate and remand for further

proceedings.
                             I.     BACKGROUND

             Justin and Cindy were married in 2017. On September 21, 2020,

Cindy, on her own behalf and on behalf of her minor child, S.O., filed a petition

seeking a DVO restraining Justin. Cindy alleged in her petition that on September

19, 2020:

             My family and [I] were at a friend[’]s BBQ . . . when my
             [12-year-old] daughter told Kim Luna that Justin
             Johnston kiss[ed] her and [tried] to stick his [tongue] in
             her mouth. Justin even told two of the men[,] Jose Luna
             [and] Carslo Lowery in the back yard that “his wife and
             daughter were bitches[”] over and over and never used
             [their] names and stated [“]he wanted a divorce from
             them.[”] Chris Green, Terra Green, Tasha Lower were
             also [present] during the [incident] when my [child]
             spoke up. I’m worried he is going to return to [the]
             house while I’m not home when my child doesn’t have
             school.

Based on Cindy’s petition, the Hardin Family Court entered an emergency

protective order and issued a summons for Justin. The family court held a

domestic violence hearing on October 5, 2020. At the hearing, the family court

heard testimony from Cindy, Justin, and S.O. Cindy testified:

             Counsel:     Tell me what happened. [S.O.] made a
                          disclosure . . . we’ve only got a few minutes,
                          so . . .

             Cindy:       She made a disclosure at a barbecue that my
                          husband physically sexually assaulted her.


                                         -2-
Counsel:   By doing what?

Cindy:     That he kissed her and stuck his tongue in
           her mouth. And she mentioned it to me, but
           I did not believe her at the time because she
           was going through phases where she was
           lying.
...

Cindy:     [S.O.] was not with me when she told Kim
           what happened. I was in the back [yard] and
           [S.O.] and Kim were in the front of the
           house.
...

Counsel:   Why did you file this [petition]?

Cindy:     To protect my child because I am a rape
           victim.

Counsel:   This isn’t . . . about you. You filed this on
           [S.O.’s] disclosure?

Cindy:     Yes.

Counsel:   And you believe S.O.’s disclosure is
           truthful?

Cindy:     Yes.

...

Counsel:   Do you believe that a domestic violence
           order is necessary to protect S.O. from Mr.
           Johnston?

Cindy:     Yes.




                          -3-
             Counsel:      And are you asking the court to enter a
                           domestic violence order against Mr.
                           Johnston on behalf of S.O.?

             Cindy:        Yes.

             ...

             Counsel:      Judge, I’ll pass this witness. I know our
                           time is limited.

             S.O. also provided sworn testimony at the hearing. When asked by

the family court judge whether she knew the difference between the truth and a lie,

S.O. stated that she did. S.O. also testified as follows:

             Judge:        You know Justin Johnston, don’t you?

             S.O.:         Yes.

             Judge:        And had Mr. Johnston . . . he’s your
                           stepfather, correct?

             S.O.:         Yes, ma’am.

             Judge:        Has Mr. Johnston ever done anything to you
                           that made you feel uncomfortable?

             S.O.:         Yes, ma’am.

             Judge:        Do you want to tell me what that was?

             S.O.:         Um, a couple months ago, um, he was like
                           drunk, drinking like bourbon and stuff and
                           beers. And then he got drunk while I was
                           sitting next to him on the couch. He pulled
                           me over and then he kissed me and then I
                           said I wanted to go to bed.


                                          -4-
Judge:   Alright where was your mother at when all
         that happened?

S.O.:    She was in the bedroom because she had just
         got home at 7 [o’clock] and it was about 8 or
         9 [o’clock] when this situation happened.

...

Judge:   So, you’re saying he pulled you to him and
         he tried to kiss you, is that what you’re
         saying happened?

S.O.:    With his tongue, yes ma’am.

Judge:   Okay, is that the only time he’s ever done
         anything like that?

S.O.:    Yes. That’s the only thing I can remember.

Judge:   Okay. And what did you do when he tried
         to do that?

S.O.:    I kind of like pulled back.

Judge:   Okay. And did he say anything to you or
         what did he do?

S.O.:    No, um, I went to bed because I asked him if
         I could go to bed and then I went off to bed.
         I kind of felt uncomfortable the rest of the
         night.

Judge:   Yeah.

S.O.:    Like I kind of stayed up late.

Judge:   When did you tell your . . . did you tell your
         mom when she came home, err, the next day
         about what happened?

                        -5-
             S.O.:        Well, this was like . . . when my mom came
                          home, she was tired, she took a shower, ate
                          dinner. She went to bed. Justin was . . . got
                          a little bit drunk because I guess it was like
                          his day off or something. And then the next
                          day I had to go to my grandma’s, um, I told
                          her about it in the car. . . . I don’t remember
                          the day, but it was definitely like a Saturday.

             Based on S.O.’s testimony and the totality of the evidence presented,

the family court judge made an oral finding of domestic violence with respect to

S.O., but not with respect to Cindy. At that point, Justin’s counsel and the family

court engaged in the following exchange on the record:

             Counsel:     Judge, I know you’re in a hurry, but just so
                          the record’s clear. Are you finding that, uh,
                          the kiss constitutes, uh, sex abuse, or what
                          under the statute?

             Judge:       Well, I think it falls within the definition of
                          domestic violence because I think it put her
                          in fear that a kiss was going to maybe lead
                          to something worse. I think a child of her
                          age, that puts her in imminent fear of bodily
                          harm. So, I’m making a finding of domestic
                          violence. I’m going to enter the DVO for a
                          period of one year.

             Following that hearing, the Hardin Family Court entered a DVO on

behalf of S.O. on Administrative Office of the Courts (AOC) Form 275.3. This

appeal followed.




                                         -6-
                         II.    STANDARD OF REVIEW

             We review the entry of a DVO for whether the trial court’s finding of

domestic violence was an abuse of discretion. McKinney v. McKinney, 257

S.W.3d 130, 133 (Ky. App. 2008). Our review of the trial court’s factual findings

is limited to whether they were clearly erroneous. Kentucky Rules of Civil

Procedure (CR) 52.01; Hall v. Smith, 599 S.W.3d 451, 454 (Ky. App. 2020). A

trial court’s factual determination is not clearly erroneous if it is supported by

substantial evidence, which is evidence of sufficient probative value to induce

conviction in the minds of reasonable people. Moore v. Asente, 110 S.W.3d 336,

354 (Ky. 2003).

                                  III.   ANALYSIS

             “A trial court is authorized to issue a DVO if it ‘finds by a

preponderance of the evidence that domestic violence and abuse has occurred and

may again occur[.]’” Castle v. Castle, 567 S.W.3d 908, 915 (Ky. App. 2019)

(quoting Kentucky Revised Statutes (KRS) 403.740(1)). “The preponderance of

the evidence standard is satisfied when sufficient evidence establishes the alleged

victim was more likely than not to have been a victim of domestic violence.”

Caudill v. Caudill, 318 S.W.3d 112, 114 (Ky. App. 2010) (citing Baird v. Baird,

234 S.W.3d 385, 387 (Ky. App. 2007)). In Caudill, this Court addressed the DVO

process and discussed the construction of DVO statutes:


                                          -7-
               While domestic violence statutes should be construed
               liberally in favor of protecting victims from domestic
               violence and preventing future acts of domestic
               violence[,] the construction cannot be unreasonable.
               Furthermore, we give much deference to a decision by
               the family court, but we cannot countenance actions that
               are arbitrary, capricious or unreasonable.

Id. at 115 (internal quotation marks and citations omitted).

               KRS 403.720(1) defines domestic violence and abuse as “physical

injury, serious physical injury, stalking, sexual abuse, strangulation, assault, or the

infliction of fear of imminent physical injury, serious physical injury, sexual abuse,

strangulation, or assault between family members or members of an unmarried

couple[.]” On appeal, Justin argues that, even assuming the incident had occurred

as S.O. alleged that it did, the act of kissing his 12-year-old stepdaughter does not,

without more, constitute domestic violence as defined by KRS 403.720(1).1 Justin

asserts that absent testimony from S.O. that she was fearful that he would attempt

to kiss her again or that he may harm her in the future, there was insufficient

evidence for the family court to find that Justin placed S.O. in “fear of imminent

physical injury.”

               Although Justin’s arguments are directed at the merits of the family

court’s findings, we must address procedural issues with the DVO not raised on



1
  We note that in his testimony at the October 5, 2020 hearing, Justin did deny that the incident
took place as described by Cindy and S.O.

                                                -8-
appeal. “When the facts reveal a fundamental basis for decision not presented by

the parties, it is our duty to address the issue to avoid a misleading application of

the law.” Castle, 567 S.W.3d at 916 (quoting Mitchell v. Hadl, 816 S.W.2d 183,

185 (Ky. 1991)). In the case sub judice, the family court failed to make written

findings of fact and conclusions of law to support its issuance of the DVO. We

must address this issue, though not raised, as the lack of written findings of fact

and conclusions of law prevents us from conducting a meaningful review of the

family court’s decision.

             The importance of a trial court’s written findings is emphasized in

family law matters. See, e.g., Anderson v. Johnson, 350 S.W.3d 453, 458 (Ky.

2011); Keifer v. Keifer, 354 S.W.3d 123, 125-26 (Ky. 2011); Pettingill v.

Pettingill, 480 S.W.3d 920, 925 (Ky. 2015); Thurman v. Thurman, 560 S.W.3d

884, 887 (Ky. App. 2018). In Pettingill, the family court issued a DVO by filling

out AOC Form 275.3 and checking the box on the form corresponding to “for [the

Petitioner] against [the Respondent] in that it was established, by a preponderance

of the evidence, that an act(s) of domestic violence or abuse occurred and may

again occur.” 480 S.W.3d at 925. The Kentucky Supreme Court held that because

the family court in Pettingill “listed on its docket sheet nine specific findings to

support its order,” the court had satisfied its fact-finding duty. Id.




                                          -9-
             Turning to the case at bar, the DVO issued by the family court

consists of the court’s having filled out AOC Form 275.3 and checking the box

under the “Additional Findings” heading corresponding to “For the Petitioner

against the Respondent in that it was established, by a preponderance of the

evidence, that an act(s) of domestic violence and abuse . . . has occurred and may

again occur[.]” Moreover, the family court checked the box under the “Additional

Terms of Order” heading conveying the following term:

             In order to assist in eliminating future acts of domestic
             violence and abuse, dating violence and abuse, stalking,
             or sexual assault IT IS HEREBY ORDERED that the
             findings of fact and conclusions of law announced on the
             record as set forth hereinabove are expressly and
             specifically are expressly and specifically [sic]
             incorporated by reference herein as if written in full.
             Boone v. Boone, 463 S.W.3d 767, 768 (Ky. App. 2015);
             Kindred Nursing Centers, Ltd. Partnership v. Sloan, 329
             S.W.3d 347, 349 (Ky. App. 2010).

Notwithstanding the efforts of the Hardin Family Court to expressly incorporate its

written findings of fact and conclusions of law announced on the record, we cannot

say that the family court sufficiently carried out its duty to make written findings.

The family court’s method of incorporating its oral findings into its written order

merely by reference appears to be based on a fundamental misreading of the

language of this Court’s opinion in Kindred Nursing Centers Limited Partnership

v. Sloan, 329 S.W.3d 347 (Ky. App. 2010) and later quoted in Boone v. Boone, 463

S.W.3d 767, 768 (Ky. App. 2015).

                                         -10-
             In Kindred Nursing Centers, this Court observed that a trial court

“speaks only through written orders entered upon the official record.” 329 S.W.3d

at 349. “[A]ny findings of fact and conclusions of law made orally by the circuit

court at an evidentiary hearing cannot be considered by this Court on appeal unless

specifically incorporated into a written and properly entered order.” Id. Therefore,

we may only consider findings of fact and conclusions of law that have been

specifically incorporated into a written order entered on the record. See Oakley v.

Oakley, 391 S.W.3d 377, 378 (Ky. App. 2012).

             This rule was later clarified by this Court in Thurman. “A family

court is obligated to make written findings of fact showing the rationale for its

actions taken under KRS Chapter 403, including DVO cases, even if the rationale

may be gleaned from the record.” 560 S.W.3d at 887.

             CR 52.01 provides that “[i]n all actions tried upon the facts without a

jury or with an advisory jury, the court shall find the facts specifically and state

separately its conclusions of law thereon and render an appropriate judgment[.]”

Even if “the trial court’s rationale is readily determinable from the record, . . .

compliance with CR 52.01 and the applicable sections of KRS Chapter 403

requires written findings[.]” Keifer, 354 S.W.3d at 126.

             We are mindful that in Williford v. Williford, 583 S.W.3d 424 (Ky.

App. 2019), as in the instant case, the family court’s “findings” consisted of only


                                          -11-
checked boxes on the AOC Form 275.3. Id. at 430. The majority, noting that the

appellant had not raised the issue, declined to remand the case for insufficient

findings of facts and conclusions of law2 and affirmed the trial court’s findings. Id.

at 430. We note that the Court’s opinion in Williford does not expressly overrule

Thurman or its progeny, concedes that the dissent raises valid issues, and invites

the Kentucky Supreme Court to address the issue of whether the AOC Form 275.3

boxes are sufficient to support the issuance of a DVO. Id.

                 Considering the weight of Kentucky authority, we remand this matter

to the family court for an entry of written findings of fact and conclusions of law

discussing the rationale for its decision. Because we remand for procedural

reasons, we do not reach and do not address whether sufficient evidence was

presented to warrant the family court’s issuance of a DVO against Justin.

                 For the foregoing reasons, the DVO is vacated and this matter is

remanded to the Hardin Family Court for further proceedings consistent with this

Opinion.



                 ALL CONCUR.




2
    The result urged by the dissent.

                                           -12-
BRIEFS FOR APPELLANT:     BRIEF FOR APPELLEE:

Douglas E. Miller         Cindy P. Johnston, pro se
Radcliff, Kentucky        Elizabethtown, Kentucky




                        -13-